IN THE COURT OF APPEALS OF NORTH CAROLINA

                                         2022-NCCOA-339

                                          No. COA21-473

                                        Filed 17 May 2022

     Wake County, No. 20 CRS 2228

     STATE OF NORTH CAROLINA

                   v.

     LARRY FRITSCHE


            Appeal by defendant from order entered 7 May 2021 by Judge Paul C.

     Ridgeway in Wake County Superior Court. Heard in the Court of Appeals 22

     February 2022.


            No brief filed on behalf of the State.

            CarnesWarwick, by Amy Lynne Schmitz and Jonathan Carnes, for defendant-
            appellant.


            ZACHARY, Judge.


¶1          Defendant Larry Fritsche appeals from the trial court’s order denying his

     petition to terminate his sex-offender registration. After careful review, we affirm.

                                           Background

¶2          On 17 November 2000, Defendant pleaded guilty in Arapahoe County,

     Colorado, district court to sexual exploitation of a child, in violation of Colo. Rev. Stat.

     § 18-6-403(3) (2000). The trial court suspended Defendant’s sentence and placed him

     on probation. However, after Defendant violated the terms of his probation, the court
                                      STATE V. FRITSCHE

                                        2022-NCCOA-339

                                       Opinion of the Court



     revoked Defendant’s probation and activated his sentence. Defendant served eight

     years in prison. Upon his release, Defendant registered with the Colorado Sex

     Offender Registry on 26 August 2008, as required by Colorado law. See id. § 16-22-

     103(1)(c).

¶3          In February 2020, Defendant moved from Colorado to Florida. On 21 February

     2020, Defendant registered with the Florida Sex Offender Registry, as required by

     Florida law. See Fla. Stat. § 943.0435 (2020).

¶4          Defendant then moved to North Carolina in October 2020 to be closer to his

     two children. On 28 October 2020, he filed a petition pursuant to N.C. Gen. Stat. § 14-

     208.12B (2020), requesting a judicial determination of his requirement to register in

     North Carolina as a sex offender. After the matter came on for hearing in Wake

     County Superior Court, the trial court entered an order on 9 April 2021 requiring

     that Defendant register as a sex offender on the North Carolina Sex Offender

     Registry. Defendant did so on the following business day, 12 April 2021.

¶5          On 14 April 2021, Defendant filed a petition pursuant to N.C. Gen. Stat. § 14-

     208.12A (2021) for termination of his requirement to register as a sex offender. The

     matter came on for hearing in Wake County Superior Court on 7 May 2021. The trial

     court denied Defendant’s petition on the ground that Defendant did not satisfy all of

     the conditions for early termination of his requirement to register as a sex offender,

     in that he had not been registered as a sex offender for ten years in North Carolina,
                                       STATE V. FRITSCHE

                                         2022-NCCOA-339

                                        Opinion of the Court



     in accordance with this Court’s holding in In re Borden, 216 N.C. App. 579, 718 S.E.2d

     683 (2011). The trial court entered its order on 7 May 2021, and Defendant timely

     filed written notice of appeal.

                                           Discussion

¶6           On appeal, Defendant argues that the trial court erred in denying his petition

     to terminate his requirement to register as a sex offender because Borden was

     incorrectly decided and should be overturned, or, in the alternative, because the

     termination statute’s ten-year North Carolina registry requirement violates the

     Equal Protection Clause.

        I.      Standard of Review

¶7           Whether to terminate a sex offender’s registration requirement is a matter left

     to the trial court’s discretion. In re Hamilton, 220 N.C. App. 350, 359, 725 S.E.2d 393,

     399 (2012); N.C. Gen. Stat. § 14-208.12A(a1). “[A]fter making findings of fact

     supported by competent evidence on each issue raised in the petition, the trial court

     is then free to employ its discretion in reaching its conclusion of law whether [the

     defendant] is entitled to the relief he requests.” Hamilton, 220 N.C. App. at 359, 725

     S.E.2d at 399. “A trial court abuses its discretion if its determination is manifestly

     unsupported by reason and is so arbitrary that it could not have been the result of a

     reasoned decision.” State v. Cummings, 361 N.C. 438, 447, 648 S.E.2d 788, 794 (2007)

     (citations and internal quotation marks omitted), cert. denied, 552 U.S. 1319, 170 L.
                                           STATE V. FRITSCHE

                                             2022-NCCOA-339

                                            Opinion of the Court



       Ed. 2d 760 (2008).

¶8              However, “[c]onclusions of law drawn by the trial court from its findings of fact”

       are reviewed de novo on appeal. State v. Williams, 362 N.C. 628, 632, 669 S.E.2d 290,

       294 (2008) (citation omitted). Under de novo review, “the court considers the matter

       anew and freely substitutes its own judgment for that of the lower tribunal.” Id. at

       632–33, 669 S.E.2d at 294 (citation and internal quotation marks omitted).

¶9              “An appellate court reviews conclusions of law pertaining to a constitutional

       matter de novo.” State v. Bowditch, 364 N.C. 335, 340, 700 S.E.2d 1, 5 (2010). “In

       exercising de novo review, we presume that laws enacted by the General Assembly

       are constitutional, and we will not declare a law invalid unless we determine that it

       is unconstitutional beyond a reasonable doubt.” State v. Strudwick, 379 N.C. 94,

       2021-NCSC-127, ¶ 12 (citation omitted). Furthermore, “[i]t is the burden of the

       proponent of a finding of facial unconstitutionality to prove beyond a reasonable

       doubt that an act of the General Assembly is unconstitutional in every sense.” Id.

          II.      Analysis

¶ 10            A sex offender who commits certain “reportable convictions” as defined by N.C.

       Gen. Stat. § 14-208.6(4) is “required to maintain registration with the sheriff of the

       county where the person resides.” N.C. Gen. Stat. § 14-208.7(a). This registration

       requirement generally lasts “for a period of at least 30 years following the date of

       initial county registration[.]” Id. However, “[t]en years from the date of initial county
                                         STATE V. FRITSCHE

                                           2022-NCCOA-339

                                          Opinion of the Court



       registration, a person required to register . . . may petition the superior court to

       terminate the 30-year registration requirement if the person has not been convicted

       of a subsequent offense requiring registration[.]” Id. § 14-208.12A(a).

¶ 11         This Court addressed § 14-208.12A(a)’s requirement that a sex offender be

       registered for at least ten years in the State of North Carolina in order to be eligible

       for termination of the registration requirement in Borden. In Borden, after his

       conviction in Kentucky of “Rape 1” or “Sexual Abuse 1st Degree,” the defendant was

       ordered to register as a sex offender, which he did in 1995. 216 N.C. App. at 580, 718

       S.E.2d at 684. When the defendant moved to North Carolina, he was also required to

       register as a sex offender, which he did. Id. In 2010, the defendant received notice

       that he was “no longer required to register as a sex offender with the Kentucky Sex

       Offender Registry[.]” Id. The defendant thereafter petitioned for termination of his

       requirement to register as a sex offender in North Carolina, alleging that he was

       eligible for early termination because he had been registered as a sex offender for

       more than ten years as required by § 14-208.12A(a). Id.

¶ 12         However, this Court interpreted the statutory phrase “[t]en years from the

       date of initial county registration” as limiting eligibility for removal from the North

       Carolina sex-offender registry to offenders who have been registered for at least ten

       years from their initial date of registration in a North Carolina county, rather than
                                          STATE V. FRITSCHE

                                            2022-NCCOA-339

                                           Opinion of the Court



       ten years from the offender’s initial date of registration in any jurisdiction. Id. at 583,

       718 S.E.2d at 686.

¶ 13         The Court reasoned that allowing removal of offenders from the sex-offender

       registry after less than ten years of registration in this state would “contradict[ ] the

       intent of the statute to protect the public, maintain public safety, and assist law

       enforcement agencies and the public in knowing the whereabouts of sex offenders.”

       Id. Thus, although the Borden defendant had been registered as a sex offender in his

       various states of residence for more than ten years altogether, he was nevertheless

       ineligible to terminate his sex-offender registration in North Carolina because he had

       not been registered on the North Carolina Sex Offender Registry for at least ten

       years. Id. at 583–84, 718 S.E.2d at 686–87.

¶ 14         In sum, § 14-208.12A(a) requires ten years of registration in North Carolina,

       and “the amount of time a petitioner has been registered in another state is

       irrelevant.” In re Bunch, 227 N.C. App. 258, 262, 742 S.E.2d 596, 599–600, disc.

       review denied, 367 N.C. 224, 747 S.E.2d 541 (2013).

¶ 15         The facts of the case at bar are strikingly similar to those presented in Borden.

       In 2000, Defendant pleaded guilty to a sex offense that was the Colorado equivalent

       of a “reportable conviction” as defined by statute. See Colo. Rev. Stat. § 18-6-403(3);

       N.C. Gen. Stat. § 14-208.6(4)(b). Defendant initially registered as a sex offender in

       Colorado in 2008, over ten years prior to petitioning for termination of his sex-
                                         STATE V. FRITSCHE

                                           2022-NCCOA-339

                                          Opinion of the Court



       offender registration. However, he initially registered as a sex offender in North

       Carolina in 2021, less than a year prior to petitioning for termination of his sex-

       offender registration. Section 14-208.12A(a) limits the eligibility for termination of

       sex-offender registration to those who have been registered for at least ten years from

       the initial date of registration in a North Carolina county. See Borden, 216 N.C. App.

       at 583, 718 S.E.2d at 686. Therefore, because Defendant does not satisfy the statute’s

       requisite period of registration, he is ineligible for termination from the sex-offender

       registry at this juncture.

¶ 16         In light of this outcome, Defendant requests that we overturn Borden.

       However, we are bound by our Court’s decision in that case unless and until a higher

       court overturns it. In re Civil Penalty, 324 N.C. 373, 384, 379 S.E.2d 30, 37 (1989)

       (“Where a panel of the Court of Appeals has decided the same issue, albeit in a

       different case, a subsequent panel of the same court is bound by that precedent,

       unless it has been overturned by a higher court.”).

¶ 17         Defendant next asserts that N.C. Gen. Stat. § 14-208.12A(a)’s ten-year North

       Carolina registry requirement violates the Equal Protection Clauses of the North

       Carolina and United States Constitutions, in that the statute “treats defendants with

       initial out-of-state registrations differently from defendants with initial in-state

       registrations.” Defendant further contends that this provision “is not rationally
                                        STATE V. FRITSCHE

                                          2022-NCCOA-339

                                         Opinion of the Court



       related to public safety[,]” which is the primary purpose underlying the sex-offender

       registry. See N.C. Gen. Stat. § 14-208.5. Again, we disagree.

¶ 18         Defendant asserted this equal-protection challenge below; when denying

       Defendant’s petition, the trial court acknowledged Defendant’s constitutional

       challenge and noted that Defendant had “preserved that argument by making it” at

       the hearing. Accordingly, as a preliminary matter, we examine the trial court’s

       jurisdiction to rule on Defendant’s constitutional challenge to N.C. Gen. Stat. § 14-

       208.12A(a)’s ten-year in-state registration requirement.

¶ 19         Section 1-267.1(a1) of our General Statutes provides that, with limited

       exceptions not relevant here, “any facial challenge to the validity of an act of the

       General Assembly shall be transferred . . . to the Superior Court of Wake County and

       shall be heard and determined by a three-judge panel of the Superior Court of Wake

       County[.]” Id. § 1-267.1(a1). Section 1-267.1 applies only in civil actions. Id. § 1-

       267.1(d).

¶ 20         Nevertheless, this Court has previously determined that the three-judge panel

       provisions are not applicable where a defendant raises a facial constitutional

       challenge to the validity of the satellite-based monitoring statutory regime, which is

       a civil matter but often arises during criminal sentencing. See State v.

       Stroessenreuther, 250 N.C. App. 772, 774 n.1, 793 S.E.2d 734, 736 n.1 (2016) (“Section

       1-267.1(a1) . . . permit[s] a criminal defendant to assert [a facial] constitutional
                                          STATE V. FRITSCHE

                                           2022-NCCOA-339

                                          Opinion of the Court



       challenge before a single trial judge during sentencing without having to transfer the

       issue to a three-judge panel.”).

¶ 21         Like satellite-based monitoring, our sex-offender registration statutes exist

       along that indistinct boundary between criminal and civil actions. See, e.g., Bowditch,

       364 N.C. at 352, 700 S.E.2d at 13; State v. Abshire, 363 N.C. 322, 330, 677 S.E.2d 444,

       450 (2009); State v. White, 162 N.C. App. 183, 195, 590 S.E.2d 448, 456 (2004).

       Because § 14-208.12A(a) belongs to the same overarching sex-offender regulatory

       scheme as satellite-based monitoring, see N.C. Gen. Stat. § 14-208.5 et seq.; Bowditch,

       364 N.C. at 337, 700 S.E.2d at 3, it follows, then, that facial challenges to § 14-

       208.12A(a) should be addressed in the same manner as facial challenges to satellite-

       based monitoring. Thus, we conclude that § 1-267.1(d) did not bar the trial court in

       the instant case from hearing Defendant’s facial challenge to § 14-208.12A(a) without

       transferring the issue to a three-judge panel.

¶ 22         The Equal Protection Clauses of the United States and North Carolina

       Constitutions “forbid North Carolina from denying any person the equal protection

       of the laws, and require that all persons similarly situated be treated alike.” State v.

       Fowler, 197 N.C. App. 1, 26, 676 S.E.2d 523, 543–44 (2009) (citations and internal

       quotation marks omitted), appeal dismissed and disc. review denied, 364 N.C. 129,

       696 S.E.2d 695 (2010); see U.S. Const. amend. XIV, § 1 (“No State shall . . . deny to
                                          STATE V. FRITSCHE

                                            2022-NCCOA-339

                                           Opinion of the Court



       any person within its jurisdiction the equal protection of the laws.”); N.C. Const. art.

       I, § 19 (“No person shall be denied the equal protection of the laws . . . .”).

¶ 23          The analysis of an equal-protection challenge is two-pronged:

                     Our state courts use the same test as federal courts in
                     evaluating      the    constitutionality   of    challenged
                     classifications under an equal protection analysis. When
                     evaluating a challenged classification, the court must first
                     determine which of several tiers of scrutiny should be
                     utilized. Then it must determine whether the statute meets
                     the relevant standard of review.

       Fowler, 197 N.C. App. at 26, 676 S.E.2d at 544 (citations and internal quotation

       marks omitted).

¶ 24          Although the Equal Protection Clause “require[s] that all persons similarly

       situated be treated alike[,]” id. (citation and internal quotation marks omitted), it

       “do[es] not require perfection in respect of classifications. In borderline cases, the

       legislative determination is entitled to great weight[,]” State v. Greenwood, 280 N.C.

       651, 658, 187 S.E.2d 8, 13 (1972); see also Parham v. Hughes, 441 U.S. 347, 351, 60

       L. Ed. 2d 269, 274 (1979) (“State laws are generally entitled to a presumption of

       validity against attack under the Equal Protection Clause.”). The Clause “impose[s]

       upon law-making bodies the requirement that any legislative classification be based

       on differences that are reasonably related to the purposes of the Act in which it is

       found.” Greenwood, 280 N.C. at 656, 187 S.E.2d at 11 (citation and internal quotation

       marks omitted). “In the absence of a classification that is inherently invidious or that
                                        STATE V. FRITSCHE

                                          2022-NCCOA-339

                                         Opinion of the Court



       impinges upon fundamental rights, a state statute is to be upheld against equal

       protection attack if it is rationally related to the achievement of legitimate

       governmental ends.” G. D. Searle & Co. v. Cohn, 455 U.S. 404, 408, 71 L. Ed. 2d 250,

       256 (1982).

¶ 25         The classification of which Defendant complains—that is, an individual’s

       residency at the time of his initial registration as a sex offender—is not inherently

       suspect; thus, we apply rational-basis review to determine whether the legislation

       violates the Equal Protection Clause. See, e.g., State v. Harris, 242 N.C. App. 162,

       166, 775 S.E.2d 31, 35 (2015); White v. Pate, 308 N.C. 759, 766, 304 S.E.2d 199, 204

       (1983) (“When a governmental classification does not burden the exercise of a

       fundamental right or operate to the peculiar disadvantage of a suspect class, the

       lower tier of equal protection analysis requiring that the classification be made upon

       a rational basis must be applied.”). Under rational-basis review, the validity of any

       challenged law “depends upon its reasonable relation to the accomplishment of the

       State’s legitimate objective[.]” Greenwood, 280 N.C. at 656, 187 S.E.2d at 12 (citation

       and internal quotation marks omitted).

¶ 26         The requirement that a defendant be registered in North Carolina as a sex

       offender for at least ten years in order to be eligible for early termination of sex-

       offender registration is rationally related to the State’s legitimate interests in

       maintaining public safety and protection. As our Supreme Court has explained: “The
                                         STATE V. FRITSCHE

                                           2022-NCCOA-339

                                          Opinion of the Court



       North Carolina Sex Offender and Public Protection Registration Program is a public

       safety measure specifically designed to assist law enforcement agencies’ efforts to

       protect communities.” State v. Bryant, 359 N.C. 554, 560, 614 S.E.2d 479, 483 (2005)

       (citation and internal quotation marks omitted); N.C. Gen. Stat. § 14-208.5. “[T]he

       twin aims of the North Carolina Sex Offender and Public Protection Registration

       Program[ are] public safety and protection[.]” Bryant, 359 N.C. at 560, 614 S.E.2d at

       483. Additionally, maintaining public safety is a well-established legitimate state

       interest. See, e.g., id.; State v. Vestal, 281 N.C. 517, 522, 189 S.E.2d 152, 156 (1972);

       State v. Ballance, 229 N.C. 764, 769–70, 51 S.E.2d 731, 735 (1949). And as this Court

       has concluded, allowing offenders “to be removed from the sex offender registry

       without being on the registry for at least ten years in North Carolina contradicts the

       intent of the statutes to protect the public, maintain public safety, and assist law

       enforcement agencies and the public in knowing the whereabouts of sex offenders.”

       Borden, 216 N.C. App. at 583, 718 S.E.2d at 686.

¶ 27         Moreover, in the instant case, Defendant was treated the same as all other

       registered sex offenders who initially enrolled in another jurisdiction’s sex-offender

       registry based upon an out-of-state conviction. That Defendant, as a sex offender who

       initially registered in another state, is negatively impacted by an otherwise neutral

       law does not, alone, render N.C. Gen. Stat. § 14-208.12A(a) invalid. See Parham, 441
                                          STATE V. FRITSCHE

                                            2022-NCCOA-339

                                           Opinion of the Court



       U.S. at 351, 60 L. Ed. 2d at 274 (“Legislatures have wide discretion in passing laws

       that have the inevitable effect of treating some people differently from others . . . .”).

¶ 28         Thus, N.C. Gen. Stat. § 14-208.12A(a)’s ten-year North Carolina registry

       requirement does not violate the Equal Protection Clauses of the United States and

       North Carolina Constitutions. Defendant’s contention to the contrary is unavailing.

                                             Conclusion

¶ 29         Accordingly, we affirm the trial court’s order denying Defendant’s petition for

       termination of his requirement to register as a sex offender on the North Carolina

       Sex Offender Registry.

             AFFIRMED.

             Judges INMAN and GORE concur.